Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-3-2006

Yang v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2706




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Yang v. Atty Gen USA" (2006). 2006 Decisions. Paper 621.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/621


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                      No. 05-2706


                                       ZI YANG,
                                                      Petitioner
                                           vs.

                            ATTORNEY GENERAL OF THE
                                 UNITED STATES,
                                                Respondent
                                  ____________

         ON REVIEW OF A PETITION FOR REVIEW OF THE DECISION
               OF THE BOARD OF IMMIGRATION APPEALS
                         (BIA No. A79-424-558)
                             ____________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                     July 14, 2006

                  Before: SMITH, WEIS and ROTH, Circuit Judges

                            (Filed: August 3, 2006)

                                     ____________

                                       OPINION




WEIS, Circuit Judge.

             Petitioner is a native of China who came to the United States in 2001. He

applied for asylum, withholding of removal, and protection under Convention Against
Torture. After a hearing, an ALJ rejected all of the petitioner’s contentions and ordered

him to be deported. The Board of Immigration Appeals adopted and affirmed the IJ’s

decision.

              Petitioner testified that he was married in 1986 and has one son. In

September 1990, his wife was forced to undergo an involuntary abortion in China. When

petitioner appeared at the scene and objected, the police were called. Petitioner was not

detained, but allegedly spent the following decade in hiding and away from his family

because he feared reprisal for his actions. Several years after the abortion, petitioner and

his wife divorced in China.

              Petitioner contends that if he was forced to return to China, he would be

fined and imprisoned as a result of his resistence to the abortion. The IJ found petitioner

not credible as a result of numerous implausible allegations about his activities from 1990

onward.

              The IJ gave a thorough and persuasive account of her reasons for refusing

to believe the petitioner. Adverse credibility findings receive substantial deference on

appeal if they are “supported by specific cogent reasons.” Gao v. Ashcroft, 299 F.3d 266,

276 (3d Cir. 2002). The IJ adequately supported her finding that petitioner did not testify

credibly. Although petitioner argues that the IJ’s analysis concentrated on collateral

matters, we disagree. Her observations were logically tied to the more controversial

points of the petitioner’s testimony, and furnished a sound basis for her findings.

              We agree with the BIA that petitioner has not met his burden of proof and

                                              2
accordingly we deny the petition for review.




                                               3